— The parties cross appeal from an order of the Family Court, Putnam County (Hickman, J.), dated February 22, 1982, which granted petitioner, $1,500 in counsel fees. Order modified, on the law, by adding a provision thereto awarding disbursements of $277.57 to petitioner’s counsel. As so modified, order affirmed, without costs or disbursements. The Family Court should have awarded petitioner’s counsel his disbursements. We have considered the parties’ remaining contentions and find them to be without merit. Mangano, J. P, Weinstein, Brown and Niehoff, JJ., concur.